Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claims 6, 7, 36, 37, 48; phrases such as “cranberry protein isolate” or “cranberry protein concentrate” are expected to be “cranberry seed protein isolate” or “cranberry seed protein concentrate”. Amendments are required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 12, 19, 27-28, 33-38, 40, 48, 56, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Ajami et al. (US 2017/0105438, hereinafter R1) in view of Heeg et al. (US 6,391,345, hereinafter R2)
Claim 1 is a food composition containing a plant-based meat alternative comprising a binder, a fat and a cranberry seed preparation. Claim 28 is a method of producing the food composition of claim 1. Claim 33 is a food composition containing a plant-based meat alternative comprising a non-heme protein, a binder, a fat and a cranberry seed preparation.
For examination purposes claim 1 is interpreted as a food composition containing a plant-based meat alternative composition that includes a binder, a fat and a cranberry seed preparation. 
Claim 1, 28, 33, 56 - R1 discloses food products that have structure, texture and other properties comparable to those of animal meat. Processes for producing such ground meat-like food products are also provided. (Abstract)
Claims 1, 28, 33, 56 - R1 teaches of meat-like food products comprising at least about 25% by weight of one or more meat structured protein products bound together by one or more binding agents. [0006, 0008, 0099] The meat-like product may comprise 0.01-15% by weight of a binding agent.  [0122]. Examples of binding agents are starches, proteins, fruit puree; etc. [0123].
Claim 1- R1 shows a perspective view of a meat-like (meat alternative) food product comprising a burger patty. (Fig. 1). The meat-like product may resemble ground animal meat. [0099]
R1 teaches that the “meat structured protein product” is a product comprising protein fiber networks and/or aligned protein fibers that have meat-like structures. Such products can be produced by application of mechanical energy including pressure, heat, etc. [0064]
Claims 6, 36, 48 - The meat-like product may comprise protein concentrate and/or protein isolate. [0080, 0081]
Claims 2, 33, 34, 36, 48 - R1 teaches of protein content of the meat-like products between about 5%-about 90% by weight of Pisum sativum (pea) protein. [0106, 0113]
Claims 1, 33 - R1 discloses that the meat-like product comprises lipid (fat) in the form of plant oils, microbial oils, algal oils, etc. The meat-like product comprises between about 0.5 to about 30% by weight of lipids.  [0107]
Claims 1, 33 - R1 discloses that the product may optionally comprise at least about 0.05% by weight of carbohydrate including starch, flour, edible fiber and their combinations. The product may comprise 0.1-25% by weight of plant carbohydrate. [0108]
The moisture content of the product is at least about 30%. [0110]
Claim 28 - The meat-like food product may comprise one or more coloring agents or color enhancers. The coloring agent may be natural coloring agents such as beet extract, anthocyanin, beta-carotene or combinations thereof. The meat-like food products comprise browning agents, natural and vegan coloring products. [0111, 0143]. It is noted that anthocyanins are natural plant pigments that change color due to pH change and heat. 
Claims 1, 12, 19, 33, R1 discloses that a typical meat-like food product may comprise 5-70% protein, 0.5-20% carbohydrate, 0.05-10% fiber, 0.1-25% lipid (fat) and 30-80% by weigh of water. [0117]
Claim 56 - R1 discloses a method of producing the meat-like food product wherein one meat structured protein product is combined with at least one binding agent and optional other ingredients. [0237, 0238]
Claim 56 - R1 discloses that suitable non-animal sources are naturally occurring plants [0260]. Among the suitable plant products; cranberry is mentioned. [0261]
Claims 33, 34, 56 - R1 discloses methods of producing burger patties [0339-0348]
R1 discloses the details of food compositions that include textured protein product; exemplified by meat patties comprising protein, carbohydrate, fat, coloring agents. Among the plant materials that may be used cranberry is mentioned. However, R1 is silent to an embodiment wherein cranberry seed flour or cranberry seed protein isolate or concentrate is used. 
Claims 1, 3, 33, 35, 48, 56, 60 - R2 discloses a cranberry seed flour and cranberry oil. (Abstract)
Claims 1, 33, 48 - R2 discloses cranberry flour comprises 25-30% protein and 43-45% insoluble fiber by weight.  (col. 2, par. 2)
Claims 3, 6, 36, 48, 60 - Instant claims 3, 60 are limited to cranberry seed powder, claims 6 and 36 are limited to cranberry protein isolate and claim 48 is limited to cranberry protein concentrate. Since R1 discloses the use of flours, protein isolates and protein concentrates in the meat-like food product and R2 clearly teaches of cranberry seed flour having a high concentration of protein, using the cranberry seed flour, its protein concentrate and/protein isolate would have been a modification of R1’s product/method well within one’s ordinary skill in the art. 
Claims 1, 33, 48, 56 - R2 discloses that cranberry products (seed oil and seed flour) may be used as foods, cosmetics, colorant agents, nutraceuticals and antioxidants. (Background of the invention par. 1, col. 1, summary of the invention).
In summary, R1 discloses meat-like food products comprising protein, carbohydrate, fat, binding and coloring agents. Among the coloring agents plant materials such as beet extract, beta-carotene, etc. are disclosed. R1 also mentions cranberry as one of the plant materials that can be used in meat-like (meat alternative) products. R2 discloses that cranberry seed is a good source of oil and protein and fiber (col. 6, Table) as well as a natural coloring agent. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the meat-like food product (meat alternative) by using cranberry seed flour and cranberry oil as sources of protein, oil, natural coloring agent and plant fiber. Absent any evidence to the contrary and based on the teachings of cited references, there would have been a reasonable expectation of success in producing the meat alternative product as presently claimed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791